 

Exhibit 10.33



cid:image002.jpg@01CBFAC2.A69A7190 [image_003.jpg]





 

November 28, 2012

 

MacKov Investments Limited

glenn.macneil@hotmail.co.uk

 

Re: Letter Agreement – Richfield Buy-out Proposal for Working Interest in
Koelsch/Prescott

 

Mr. MacNeil,

 

Below are the details about Richfield Oil & Gas Company’s one-time buy-out
proposal effective October 1, 2012 for your working interest (“WI”) in the
Koelsch #25-1 Well and Prescott Field.

 

1.Richfield Oil & Gas Company (“Richfield”) is offering $262,500 to be paid by
issuing you shares of Richfield common stock for your 5.00% WI in the Koelsch
#25-1 Well and Prescott Field. This amount will be reduced as set forth in
paragraph 3 below.

 

2.This buy-out offer is conditioned upon payment by you of all outstanding joint
interest billings (JIBs) amounts owed as of September 30, 2012. You currently
have no outstanding JIBs as of September 30, 2012.

 

3.The $262,500 offered above will be reduced by $247,605 in order for you to
exercise your outstanding 154,753 warrants at $1.60 per share.

 

4.The total sum due to you by Richfield is $14,895 to be paid by issuing 5,958
shares of Richfield common stock, valued at $2.50 per share. Richfield will
issue these 5,958 shares of common stock to you as set forth in paragraph 3.a.
above.

 

5.All share pursuant to paragraph 3 and 4 above, which total, which total
160,711 shares of common stock, will be issued as follows:

 

a.Name: MacKov Investments Limited

Address: 11 Bronte Road, Condo 522

Oakville, Ontario, Canada, L6L 0E1

 

Please confirm your acceptance by signing below and return to us by email or fax
at (801) 519-6703.

 

Thank you,

 

 

Michael A. Cederstrom

General Counsel, Corporate Secretary

 

Approved as to form and content:

 

MacKov Investments Limited

 

 



By:  /s/ Glenn G. MacNeil   Date:  November 28, 2012   Glenn MacNeil, President
     



 

 



 

|[image_003.gif] 15 WEST SOUTH TEMPLE SUITE 1050, SALT LAKE CITY, UTAH 84010 |

| OFFICE 801.519.8500 | FAX 801.519.6703 | WWW.RICHFIELDOILANDGAS.COM |

 



 



